
	

113 HRES 757 IH: Providing for authority to initiate litigation for actions by the President or other executive branch officials inconsistent with their duties under the Constitution of the United States with respect to the implementation of the immigration laws.
U.S. House of Representatives
2014-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 757
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2014
			Mr. Brooks of Alabama (for himself, Mr. Culberson, Mrs. Bachmann, Mr. Stockman, Mr. Gosar, and Mr. McClintock) submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		RESOLUTION
		Providing for authority to initiate litigation for actions by the President or other executive
			 branch officials inconsistent with their duties under the Constitution of
			 the United States with respect to the implementation of the immigration
			 laws.
	
	
		That the Speaker is authorized to initiate or intervene in one or more civil actions on behalf of
			 the House of Representatives in a Federal court of competent jurisdiction
			 to seek any appropriate relief regarding the failure of the President, the
			 head of any department or agency, or any other officer or employee of the
			 executive branch, to act in a manner consistent with that official's
			 duties under the Constitution and laws of the United States with respect
			 to immigration laws or laws pertaining or relating to illegal aliens,
			 undocumented immigrants, or non-American citizens. The phrase “appropriate
			 relief” includes but is not limited to all forms of equitable relief,
			 including a declaratory judgment action to determine the meaning of laws
			 and whether they are being obeyed or disobeyed, and a writ of mandamus,
			 temporary restraining order, preliminary injunction, permanent injunction,
			 and such other relief as is necessary to compel obedience to law.
		2.The Speaker shall notify the House of Representatives of a decision to initiate or intervene in
			 any civil action pursuant to this resolution.
		3.
			(a)The Office of the General Counsel of the House of Representatives, at the direction of the Speaker,
			 shall represent the House in any civil action initiated, or in which the
			 House intervenes, pursuant to this resolution, and may employ the services
			 of outside counsel and other experts for this purpose.
			(b)The chair of the Committee on House Administration shall cause to be printed in the Congressional
			 Record a statement setting forth the aggregate amounts expended by the
			 Office of General Counsel on outside counsel and other experts pursuant to
			 subsection (a) on a quarterly basis. Such statement shall be submitted for
			 printing not more than 30 days after the expiration of each such period.
			
